Citation Nr: 0733260	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-10 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
total left knee replacement as "proximately due to or caused 
by" service-connected disability.

2.  Entitlement to an initial compensable evaluation for 
service-connected "aggravation" of residuals of a total 
left knee replacement.


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from July 1953 to June 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for left knee 
arthritis, status post arthroplasty, as secondary to service-
connected right knee disability.  It also comes on appeal 
from a December 2004 rating decision of the same RO that 
granted service connection for "aggravation" of the left 
knee arthritis, status post arthroplasty, secondary to 
service-connected right knee disability, and assigned a 
noncompensable evaluation, effective from March 2, 2004. 

The appeal was previously before the Board in February 2007, 
at which time it was remanded for additional development.  
The appeal has been returned to the Board for further 
appellate review.  

The Board notes that the issue of whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for left knee arthritis, status post 
arthroplasty, on a direct incurrence basis only, was most 
recently denied in an unappealed June 2001 rating decision.  
See 38 U.S.C.A. § 7105 (West 2002).  The veteran does not 
contend, and the RO has not developed for appellate 
consideration, a claim in this regard.  As such, the service 
connection issue for appellate consideration at this time is 
limited to de novo adjudication of service connection for 
left knee arthritis, status post arthroplasty, as 
"proximately due to or caused by" service-connected 
disability.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical 
evidence of record that the total left knee replacement was 
caused by the service-connected right knee disability.

2.  The competent clinical evidence of record demonstrates 
that the service-connected aggravation of residuals of a 
total left knee replacement are manifested by complaints of 
pain, productive of limitation of motion to no less than 5 
degrees extension and 125 degrees flexion, without 
demonstration by competent clinical evidence of additional 
functional impairment due to pain on use.


CONCLUSIONS OF LAW

1.  A total left knee replacement is not proximately due to, 
or caused by, service-connected right knee disability.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).

2.  The criteria for an initial compensable evaluation for 
service-connected aggravation of residuals of a total left 
knee replacement have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With respect to the veteran's service connection claim, VA 
satisfied its duty to notify prior to the initial 
adjudication o the claim by means of a May 2004 letter from 
the agency of original jurisdiction (AOJ) to the appellant 
that informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, and requested that he submit any 
evidence in his possession pertaining to the claim.  The 
Board observes that the aforementioned letter did not provide 
the veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
of award of the benefit sought.  However, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

With respect to the veteran's increased rating claim, because 
the December 2004 rating decision granted the veteran's claim 
of entitlement to secondary service connection based on 
aggravation of a nonservice-connected left knee disability, 
by a service-connected right knee disability, such claim is 
now substantiated.  As such, his filing of a notice of 
disagreement as to the December 2004 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The March 2005 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for knee 
disabilities, and included a description of the rating 
formulas under those diagnostic codes.  Thus, the appellant 
has been informed of what was needed to achieve higher 
schedular ratings.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
higher evaluations for the service-connected disability on 
appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Legal Criteria and Analysis

1.  Service Connection-Total Left Knee Replacement

Secondary service connection may be granted for a disability, 
which is proximately due to, or aggravated by, an established 
service-connected disorder.  38 C.F.R. § 3.310 (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

In the instant case, secondary service connection has been 
established for "aggravation" of the residuals of a total 
left knee disability.  The veteran asserts that service 
connection is warranted for residuals of a total left knee 
replacement on the basis that such is proximately due to, or 
caused by, a service-connected right knee disability.  

The veteran's treating physician, in a May 2001 letter, 
indicated that the veteran was diagnosed with arthritis of 
both knees in February 1985, underwent a total knee 
arthroplasty of the right knee in July 1998, and underwent a 
total left knee arthroplasty on July 8, 1999.  In a letter 
dated in February 2004, the same treating physician opined 
that severe right knee arthritis affected the function of the 
left knee such that he ultimately required a total left knee 
replacement.

VA examination and treatment records dated from 2001 to 2007 
demonstrate that the veteran had limitation of motion of the 
right knee with pain on use.  On July 9, 2004 there was right 
knee tenderness and 2+ laxity.

On VA examination in October 2004, the examiner opined, after 
a review of the claims folder and examination of the veteran, 
that the fact that the veteran walks with an altered gait and 
a limp, and favors the right knee by putting more stress on 
the left will cause increased leg stance time on the left 
side versus the right.  In a December 2004 addendum, the VA 
examiner opined he did not believe aggravation of the left 
knee by the right knee disability resulted in the total left 
knee replacement.  The VA examiner stated he believed the 
underlying arthritis of the left knee was the defining reason 
for the total left knee replacement.  It was noted that the 
arthritis of both the left and right knees was treated at the 
time of the total knee arthroplasty.

In a statement dated in December 2004, the veteran's treating 
physician opined that the veteran's left knee arthritis would 
not have progressed as rapidly had he not had a service-
connected right knee disability.

In weighing the probative value of the clinical evidence of 
record, including the October 2004 and December 2004 opinions 
of the VA examiner, and the February 2004 and December 2004 
opinions of the veteran's treating physician, the Board finds 
that the preponderance of the evidence is against the claim.  
While it appears undisputed that the veteran underwent a 
total left knee replacement as treatment for arthritis of the 
left knee, there is no clinical evidence or opinion of record 
which indicates that the arthritis of the left knee was 
caused by the right knee disability, both diagnosed in 1985.  
Rather, the veteran's treating physician asserts that the 
service-connected right knee disability accelerated the 
severity of the left knee arthritis such that a total left 
knee replacement was required in July 1999.  The veteran's 
treating physician provides no rationale for his opinion.  
Further, the record does not reflect that such opinion was 
based on a review of the veteran's medical history as 
contained in the claims folder.  In contrast, the VA examiner 
provided rationale for his opinions, and noted he had 
reviewed the claims folder.  He additionally examined the 
veteran.  It was his opinion that while the right knee 
disability certainly aggravated the left knee disability, it 
was not the defining cause of the total left knee 
replacement.

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
total left knee replacement as proximately due to, or caused 
by, a service-connected right knee disability.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007) but does not find that the evidence 
is of such approximate balance as to warrant its application.

2.  Increased Rating - Service-connected aggravation of total 
left knee replacement 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for aggravation of 
residuals of a total left knee replacement, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for the increase in severity of a 
nonservice-connected disability and not due to the natural 
progress of the non-service disability requires medical 
evidence of the baseline level of severity created before the 
aggravation by a service-connected disability or by the 
earliest medical evidence created at any time between the 
onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disability. See 38 C.F.R. § 3.310 (b), added 
effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006). The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level. 

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2006); Esteban v. Brown, 6 Vet. App 259 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 
3.102 (2007).  To deny a claim on its merits, the evidence 
must preponderate against the claim.

The veteran asserts that an initial compensable evaluation is 
warranted for the aggravation of his left knee disability, 
other than arthritis.  At the outset, the Board notes that 
secondary service connection based on aggravation of a 
nonservice-connected left knee disability, other than 
arthritis, by the veteran's service-connected right knee 
disability, was established effective March 2, 2004.  

The disability at issue is currently evaluated under 
38 C.F.R. § Diagnostic Code 5260 (limitation of flexion of 
the leg.  Under this code, a noncompensable evaluation is 
assigned where flexion is limited to 60 degrees.  A 10 
percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees.  A 30 percent rating 
applies where flexion is limited to 15 degrees.  The record 
reflects that the veteran's left knee has been evaluated on 
several occasions between 2004 and 2007.  During this time, 
examiners reported that the veteran could flex from a low of 
105 degrees to a high of 125 degrees.  Such findings, are 
well in excess of the criteria for even a noncompensable 
evaluation, do not correspond to a higher, 10 percent 
evaluation under DC 5260, which contemplates flexion limited 
to 45 degrees.  Therefore, an initial compensable evaluation 
is not warranted under this diagnostic code.

The Board has also considered whether the veteran is entitled 
to a compensable rating under Diagnostic Code 5261 
(limitation of extension of the leg).  Under this code, a 
noncompensable evaluation is assigned where extension is 
limited to 5 degrees.  A 10 percent rating is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  
However, the evidence shows that on examinations between 2004 
and 2007, the veteran's left knee extension has consistently 
been shown to be between full, zero degrees to 5 degrees.  
Such findings correspond to the criteria for a noncompensable 
evaluation and not the criteria for a 10 percent evaluation 
which contemplates extension limited to 10 degrees.  
Therefore, the Board concludes that the veteran is not 
entitled to a compensable evaluation under Diagnostic Code 
5261.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
DeLuca v Brown, 8 Vet. App. 202 (1995).  However, on VA 
examination in October 2004, the examiner reported that the 
veteran did not have any increased pain, weakness, or 
fatigability.  Therefore, the Board finds that the veteran is 
not entitled to a higher evaluation under the criteria set 
forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.

The evidence of record also does not demonstrate that the 
veteran suffers from ankylosis (i.e., complete bony fixation) 
of the right knee, as contemplated by DC 5256, dislocated 
semilunar cartilage, as contemplated by DC 5258, the absence 
of semilunar cartilage, as contemplated by DC 5259, 
impairment of the tibia and fibula, as contemplated by DC 
5262, or genu recurvatum, as contemplated by DC 5263.  
Therefore, the veteran is also not entitled to a compensable 
evaluation under these Diagnostic Codes.

The Board has also contemplated Diagnostic Code 5257, 
pertaining to recurrent subluxation or lateral instability.  
However, the examiner from the veteran's October 2004 VA 
examination indicated that the veteran's left knee was stable 
throughout various flexion, extension, and posterior and 
anterior drawer testing.  Therefore, the veteran is not 
entitled to a compensable evalution under Diagnostic Code 
5257.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
evidence of record does not establish loss of either flexion 
or extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate in this case. 

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  However, as discussed above, the evidence 
of record does not demonstrate that the veteran has 
experienced subluxation or lateral instability in his left 
knee.  

In conclusion, the Board, based on the above clinical 
findings, concludes that the competent evidence of record 
demonstrates that the veteran's service-connected aggravation 
of residuals of a total left knee replacement more nearly 
approximates the currently assigned noncompensable 
evaluation.  Therefore, the Board finds that a compensable 
evaluation is not warranted for the service-connected 
aggravation of the veteran's total left knee replacement.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

Entitlement to service connection for a total left knee 
replacement as "proximately due to or caused by" service-
connected right knee disability, is denied.
 
Entitlement to an initial compensable evaluation for 
aggravation of a left knee disability, other than arthritis, 
secondary to a service-connected right knee disability, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


